internal_revenue_service index no number release date department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si - plr-119556-99 date date re legend donor j k l m l trust date date date bank state dear this is in response to your letter of date requesting a ruling concerning the application of sec_2601 of the internal_revenue_code to a proposed renunciation of interests in a_trust established for the benefit of l according to the facts submitted donor on date prior to date executed a single trust agreement establishing four irrevocable trusts for the primary benefit of each of donor’s four children j k l and m the l trust was established for the benefit of l k and bank were named as trustees under article of the trust agreement the net_income of each trust is to be paid to the particular child of donor for whom the trust was created following the death of the child of donor the income of the deceased child’s trust is to paid to the issue of the deceased child who are living during the duration of the trust by right of representation or if at any time there are no such living issue to the issue of the donor who are living during the duration of the trust by right of representation all distributions of income are to be paid in quarterly installments any income which is accrued but unpaid at the death of a beneficiary is to be paid to the next succeeding beneficiary or beneficiaries plr-119556-99 article provides that the trustees may pay portions of the principal of a_trust to or for the benefit of any income_beneficiary of any one of the four trusts or any member of such income beneficiary’s immediate_family if the trustees determine that such payment is reasonably necessary to enable the beneficiary to meet the expenses of any unexpected emergency such as prolonged illness accidental injury or other such calamity with regard to making such principal distributions no child of the donor while acting as a trustee may make any decision respecting himself or any member of his immediate_family under article each of the four trusts terminate on the death of the survivor of donor’s four children on termination the remaining property of each trust is to then be distributed outright in equal shares per capita to all of donor’s grandchildren living at such time and by right of representation to the issue of any of the donor’s grandchildren who are deceased leaving issue surviving article provides that whenever income or principal is to be paid to a minor beneficiary or to a legally incompetent adult beneficiary it may be disposed of as determined by the trustees a by payment directly to the beneficiary b by the trustees themselves expending the same for the beneficiary or c by payment to a relative of the beneficiary whether guardian of the estate or person or both the trustees may at the same time employ one or more of the methods specified and they are not required to employ consistently any one or another of such methods under article the trusts are to be construed and interpreted in accordance with the laws of state the state where donor resides and the trust assets have been delivered and accepted it is represented that no additions have been made to l trust since date l died on date without issue l was survived by his three siblings j k and m who are still living in addition nine grandchildren of donor are presently living all of whom are adults there are presently no living issue of deceased grandchildren of donor upon the death of l pursuant to the terms of article of the trust agreement the income of l trust became payable in equal shares to j k and m at the present time j k and m propose to renounce their income and principal interests in l trust the state district_court having jurisdiction over the matter on date issued its order that the renunciation by j k and m of all their interests in the subject trust will accelerate the remainder interests in the trust possessed by the nine grandchildren of the donor who shall upon the occurrence of such renunciation become entitled in equal shares to all of the remaining property of the subject trust the following ruling is requested plr-119556-99 the termination of l trust as a result of the proposed renunciations and the distribution to donor’s grandchildren will not be subject_to gst tax sec_2601 imposes a generation-skipping_transfer gst tax on every generation-skipping_transfer sec_2611 defines the term generation-skipping_transfer to mean a taxable_distribution a taxable_termination and a direct_skip sec_2612 defines the term taxable_distribution to mean any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip sec_2612 provides that a taxable_termination occurs when an interest in a_trust terminates such as by death and thereafter only skip persons have an interest in the trust property sec_2612 provides that the term direct_skip means a transfer that is subject_to the gift_tax or the estate_tax of an interest in property to a skip_person sec_2613 defines the term skip_person as including a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax provisions do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date however this exemption does not apply to additions actual or constructive that are made to the trust after date in addition any modification of a_trust instrument that results in a change to the quality value or timing of any beneficial_interest in the trust will cause the trust to lose exempt status in the present case you represent that as a result of the proposed renunciations by donor’s children j k and m the remainder interests in l trust will be accelerated under local law and l trust will terminate you also represent that upon termination the l trust assets will be distributed under state law to donor’s nine living grandchildren each grandchild will receive an equal one-ninth share based on the facts presented and representations made by the taxpayer we conclude that assuming the termination of l trust as a result of j k and m’s renunciations and the distributions to donor’s grandchildren are consistent with applicable state law the termination of l trust as a result of the proposed renunciations by j k and m and the distribution to donor’s grandchildren will not be subject_to gst tax the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of plr-119556-99 the material submitted in support of the request for the ruling it is subject_to verification on examination except as we have specifically ruled herein we express no opinion as to the consequences of this transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel pasthroughs and special industrues george masnik branch chief branch by enclosures copy for sec_6110 purpose copy of letter
